Name: Council Regulation (EC) No 1667/2000 of 17 July 2000 amending Regulation (EC) No 3072/95 on the common organisation of the market in rice
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|32000R1667Council Regulation (EC) No 1667/2000 of 17 July 2000 amending Regulation (EC) No 3072/95 on the common organisation of the market in rice Official Journal L 193 , 29/07/2000 P. 0003 - 0005Council Regulation (EC) No 1667/2000of 17 July 2000amending Regulation (EC) No 3072/95 on the common organisation of the market in riceTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) Article 3(2) of Council Regulation (EC) No 3072/95(4) provides for the intervention price to be subject to monthly increases. This mechanism seeks to take account, to some extent, of storage costs and financing charges for storing cereals in the Community and of the need to ensure that stocks are disposed of in line with market requirements. In accordance with the approach followed for the reform of the common organisation of the markets in connection with Agenda 2000 and in order to enable producers to organise their production over several years, the monthly increases should be fixed without any limit in time, without prejudice to any revisions that may be called for in the future. In particular given the stability of prices and interest rates, the increases currently applicable should be maintained.(2) In the context of providing support for producers of rice, Article 6 of Regulation (EC) No 3072/95 lays down a national base area for each producer Member State with the exception of France and Greece, for which two base areas are laid down. Greece has requested that the departments of Kavala and Aitolia and Akarnania be included in the same base area as Thessaloniki, Serres and Fthiotida, as rice constitutes a traditional crop in all of these departments. The total area of the base areas and the amount of the compensatory payment remain unchanged.(3) With an eye to simplification and legislative clarity, the provisions of Regulation (EEC) No 3072/95 that are not relevant should be deleted at the same time.(4) The measures necessary for the implementation of Regulation (EC) No 3072/95 should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 3072/95 is amended as follows:1. Article 3(2) shall be replaced by the following:"2. The intervention price shall be subject to monthly increases during each of the four months specified in Article 4(1). The price thus obtained for the month of July shall remain valid until 31 August.From the 2000/2001 marketing year, each monthly increase shall be equal to EUR 2/t."2. In Article 6, paragraphs 3 and 4 shall be replaced by the following:"3. The amounts of the compensatory payment shall be as follows:>TABLE>In order to pursue a better orientation of production, the amounts of the compensatory payment may be varied by applying price increases or reductions depending on the variety.The compensatory payments shall be made between 16 October and 31 December following the start of the marketing year in question.4. A national base area for each producer Member State is hereby established. However, for France and Greece two base areas are established. The base areas shall be as follows:>TABLE>"3. Article 20 is deleted.4. Article 22 shall be replaced by the following:"Article 221. The Commission shall be assisted by the Management Committee for Cereals established by Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(6) hereinafter referred to as 'the Committee'.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period provided for in Articles 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 2000.For the CouncilThe PresidentJ. Glavany(1) OJ C 86 E, 24.3.2000, p. 3.(2) Opinion delivered on 16 May 2000 (not yet published in the Official Journal).(3) OJ C 168, 16.6.2000, p. 17.(4) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Regulation (EC) No 2072/1998 (OJ L 265, 30.9.1998, p. 4).(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 181, 1.7.1992, p. 21.